DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/22/2021 has been entered. Claims 1-4, 6, 10-14, 16-17, and 19-26 remain pending in the application.  
Election/Restrictions
Pursuant to the Petition Decision on 04/06/2021, the previously withdrawn claims 16-17 and 19-20 directed to a device for producing sleeveless products have been reincorporated into the claim set and the previous restriction requirement has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 6, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20070295222 A1) in view of Barth (US 4910661 A) and Liu (WO 2010127561 A1).
Regarding claim 1, Dietrich teaches (Paragraph 0002; 0027; Fig. 1 #1, 18, 20, 22, 24, 26, 28, 30) a method and device for food processing, in particular for the processing of pasty foods (sleeveless product) for the purpose of forming shaped items, wherein a meatball forming device 1 includes a pair of knives 20, 22 (flat displacer elements) which are located ahead of  nozzles 18 which eject the paste, each being provided with four apertures 24, 26, wherein the knives 20, 22 are provided with an 
While Dietrich does not explicitly state that the length of the food product and the length of the front tip and rear tip are entered as form parameters by a user, considering that each of these attributes is adjustable using the device of Dietrich and that such attributes can be changed by programming the controller 30, it would be obvious to one of ordinary skill in the art to configure the device of Dietrich to adjust the length of the food product, the and the lengths of the front  and rear tips according to user inputs in order to render the device capable of making different products at a user’s convenience 
Dietrich is silent on displaying a form of a food product as a function of the entered form parameters as a 2D or 3D graphic. Also, Dietrich is silent on using a diameter of the formed food product as a form parameter. Dietrich is further silent on the graphically displayed form of the food product being modifiable by entering changed form parameters, wherein a changed graphic display occurs.
Barth teaches (Col. 1, lines 8-13) a machine which applies semi-solid and/or liquid decorative materials in a pattern which may include an on-site video image and/or previously prepared materials in the form of drawings, fonts and other graphic and/or written material. Barth further teaches (Col. 9, lines 45-61 ) a customer is able to actively participate in selecting the parts of the custom tailored decoration on site, both as to photographic images and the artwork and written material, and the decoration which is composed is accurately and faithfully reproduced by the decorative materials which are applied to the cake, wherein the customer has creative input, both as to how the various available decorative components are arranged and as to the artistic content of each component, wherein for example, the customer can create his own artwork or camera images and can compose his own text, as well as exercising judgement as to what font style to use, what prepared artwork is used, etc. (i.e. the user selects the form semi-solid food materials). Barth further teaches (Col. 9 lines 62-68; Col. 10, lines 1-4) the artwork is composed by arranging colored lines of varying size and thickness and dots of various size-s into the desired pattern, wherein the artwork to be previewed on the monitor before initiating the "decorate" command (i.e. the graphic is modifiable and displayed based upon changes made by a user), and upon command, the machine decorates the surface of the cake in the order the image was originally created by the artist. In addition, Barth teaches (Col. 7, lines 58-60) icing (semi-solid food material) may 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to incorporate the method of entering form parameters and displaying the entered form parameters of the extruded food product since both are directed to methods and devices for extruding food products, since displaying an image of an extruded food product based on a user’s inputs is known in the art as shown by Barth, since displaying the food product would allow a user to confirm that the food product’s shape and appearance matches expectations from the entered parameters, since a visual display could be used to detect errors in the entered form parameters. 
	Liu teaches (Paragraph 0002) an integrated extrusion molding equipment, specifically a device for processing pre-mixed rice flour dough or dough by using a screw extruder and matching extrusion and cutting devices. Liu further teaches (Paragraph 0041) the diameter of the extrusion port (42) is controlled (which would necessarily control the diameter of the extruded food) to be between 1 mm and 15 mm, and an extrusion disk with different diameter extrusion holes can be selected as a replacement according to different product requirements.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to adjust the diameter of the extruded food product as a form parameter as taught by Liu since both are directed to methods of extruding food products, since adjusting the diameter of an extruded food product is known in the art as shown by Liu, since controlling the diameter would allow for producing foods that meet a customers specific size and shape preferences, since controlling the diameter can be used to optimize a production process for food since foods subjected to subsequent cooking after extrusion will have different cooking times depending upon the thickness of the food, and controlling the diameter allows for producing a product with a thickness that can be cooked in enough time to meet production demands. 
Regarding claims 2-4, the claimed step orders of  displaying the food product graphic and calculating the process parameters would have been obvious to try as a result of choosing from a finite number of identified, predictable solutions (calculate first then display; display first then calculate; calculate and display simultaneously). (See MPEP 2143 I. E.) Each option has advantages and disadvantages that would be apparent to one of ordinary skill and the art and would be obvious to choose depending upon the specific needs and wants of the person operating the device. For example, calculating production parameters first would allow the production process to begin faster if maximizing production speed was required, but the delay in displaying the graphic would leave the process prone to errors if the user had to wait to asses the graphic and make sure the image match desired parameters. Conversely, viewing the image first would allow the user to have time to inspect for any deviations in the desired product and the one displayed, but the start of production would be slowed. Performing both actions simultaneously may produced a slightly reduced speed for both depending upon the time it takes for a computer to perform the desired functions but would avoid the slowest speed for each function. 
Regarding claim 6, Dietrich is silent on receiving a confirmation, wherein the food product is produced on the basis of the displayed form after receiving the confirmation.
	Barth teaches (Col. 9, lines 1-10) when the photographic image, artwork, and written materials have been composed, they are displayed together on the video monitor, which permits the customer to preview how the decorated cake will ultimately appear, wherein the various images can be positioned as desired on the cake relative to one another, and their size can be varied as desired. Barth further teaches (Col. 9, lines 11-20) when the image has been selected and composed in the foregoing manner and has been processed if necessary until it is in the form desired by the customer, as depicted in the display on the video monitor 144,  the microcomputer 142 is instructed to reproduce the displayed image by suitably applying the decorative material to the upper surface of the cake 16.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to preview the image of the food to be produced and to receive customer approval as taught by Barth since both are directed to methods and devices for extruding food products, since previewing the image of the food to be produced and receiving customer approval is known in the art as shown by Barth, and since showing the image of the food product before production can prevent errors, such as if a form parameter was entered incorrectly, the displayed form would show that the food was incorrect in appearance. 
Regarding claim 11, Dietrich teaches (Paragraph 0017) the speed of movement of the knives (displacer elements) may be controlled to determine a longitudinal profile of the formed individual items (where controlling the speed to match the longitudinal profile would require a calculation to be performed by the controller).
Regarding claim 13, Dietrich teaches (Paragraph0034,  0037) forming shaped meat products from meat pasted (minced meat), wherein the knife 20 is caused to move a distance in a first direction (to the right in FIG. 4B) while the knife 22 is caused to move an equal distance in the opposite direction such that a slight overlap of the apertures 24, 26 may be provided to ensure effective cutting of the paste, wherein the amount of overlap may be adjusted according to the conditions of use. Dietrich further teaches (Paragraph 0036) the movement of the knives 20, 22 may be correlated with the action of the feed pump 12 to form a generally spherical meatball.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20070295222 A1) in view of Barth (US 4910661 A) and Liu (WO 2010127561 A1) and further in view of Edmondson (US 20030206990 A1).
Regarding claim 10, Dietrich as modified above is silent on there being more than two flat displacer elements.
Edmonson teaches (Paragraph 0001, 0084; Fig. 4a, 4b #23,25,27,29,31,33) an extrusion process and apparatus for forming a shaped article, wherein variable orifice is formed from overlapping openings 23, 25, 27 in respectively rotating discs 29, 31, 33 (displacer elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to incorporate the use of more than two displacer elements as taught by Edmonson since both are directed to methods of extruding articles, since both teach the use of displacer elements, since more than two displacer elements are known in the art as shown by Edmonson, and since using more than two displacer elements would increase the number of shapes and cross-sectional areas that could be used to shape the extruded article thus providing more refined control and greater variety in the shaping process for meeting a customers exact specifications. 
Claims 12, 14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20070295222 A1) in view of Barth (US 4910661 A) and Liu (WO 2010127561 A1) and further in view of Lowry (US 6511689 B2).
Regarding claim 12, Dietrich as modified above is silent on entering the form parameters as numerical values via an input unit.
Lowry teaches (Col. 1, lines 24-25; Col. 4, lines 44-45) methods and systems for automatically extruding dough-based products, wherein a user interface device enables a user to display, select and input process parameters and operating conditions. Lowry further teaches (Col. 9, lines 25-30) the term "user interface" includes, without limitation, the terms user interface display, control panel, controller, control panel, control pad, operator panel, and other terms that describe a screen to view, select, and enter information related to the extruder apparatus, cutters, dough-based product, dough-based product weight, etc.  In addition, Lowry teaches (Col. 13, lines 52-55) the user interface device 200 includes a display 205 and a number of touch keys for an operator to input requests, wherein the touch keys include a numeric keypad 210.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to enter input parameters as numerical values via an input unit as taught by Lowry, since both are directed to extruder devices with cutters, since an input unit for controlling an extruder device is known in the art as shown by Lowry, since a user interface would provide a convenient method of controlling form parameters as opposed to mechanically adjusting individual components of an extruder, and since a numerical input would allow for controlling the form parameters with precise and consistent, repeatable results. 
Regarding claim 14, as shown above Dietrich teaches (Paragraph 0033, 0036; Fig. 1 #12; Fig. 4A #72; Fig. 5) the effective aperture through the knives is provided by the elliptical area of intersection 72 and the movement of the knives 20, 22 (which changes the cross section area of the throughput opening as a function of time) may be correlated with the action of the feed pump 12 to form a generally spherical meatball wherein this correlation is achieved by software programming of the controller 30. Also, Dietrich teaches (Paragraph 0028) the knives are controlled by actuating mechanism 28 which is controlled by the controller 30. Furthermore, it would be obvious to one of ordinary skill in the art that if a form parameter or a process parameter is changed, the remaining process parameters must be adjusted and calculations performed by the controller in order to bring about the desired change. 
	Dietrich is silent on entering a process parameter into the process. 
	Lowry teaches (Col. 1, lines 24-25; Col. 4, lines 44-45) methods and systems for automatically extruding dough-based products, wherein a user interface device enables a user to display, select and input process parameters and operating conditions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to enter in a process parameter as taught by Lowry since both are directed to extruder devices with cutters, since entering process parameters into an extrusion device is known in the art as shown by Lowry, since controlling process parameters allows a user to meet desired conditions such as the desired production rate or speed or amount of extruded material produced so that the user can optimize production to meet consumer demands and avoid costs incurred from wasting raw materials.
 Regarding claim 16, Dietrich teaches (Paragraph 0002; 0027; Fig. 1 #1, 18, 20, 22, 24, 26, 28, 30) a method and device for food processing, in particular for the processing of pasty foods (sleeveless product) for the purpose of forming shaped items, wherein a meatball forming device 1 includes a pair of knives 20, 22 (components of the forming device) which are located ahead of  nozzles 18 which eject the paste, each being provided with four apertures 24, 26, wherein the knives 20, 22 are provided with an actuating mechanism generally designated by reference numeral 28, and wherein device 1 is also provided with a controller 30 (control unit). Dietrich further teaches (Paragraph 0033, 0036; Fig. 1 #12; Fig. 4A #72; Fig. 5) the effective aperture through the knives is provided by the elliptical area of intersection 72 and the movement of the knives 20, 22 (which changes the cross section area of the throughput opening as a function of time) may be correlated with the action of the feed pump 12 to form a generally spherical meatball wherein this correlation is achieved by software programming of the controller 30. Dietrich further teaches (Paragraph 0040) a wide range of longitudinal profiles can be produced (i.e. the length may be adjusted) and by stopping the feed pump during closure of the knives, abrupt leading or trailing edges may be formed (i.e. front and rear tip length may be adjusted). In addition, Dietrich teaches the controller 30 includes a number of other subroutines that are accessible to either service engineers or users, wherein "Set Overlap" subroutine may be initiated to adjust the closing overlap (or gap) of the knives according to the paste characteristics. Dietrich also teaches (Paragraph 0037; Fig. 5 #78) the shape of the curve 78 (the profile of the tip including the length) is determined by the controller 30 and can be programmed according to the required product shape. Also, Dietrich teaches (Paragraph 0017) the speed of movement of the knives (displacer elements) may be controlled to determine a longitudinal profile of the formed individual items (i.e.) the speed of the displacer elements is controlled as a process parameter based on the desired form parameters, which would necessarily involve a calculation of the speed by the controller. 
While Dietrich does not explicitly state that the length of the food product and the length of the front tip and rear tip are entered as form parameters by a user, considering that each of these attributes is adjustable using the device of Dietrich and that such attributes can be changed by programming the controller 30, it would be obvious to one of ordinary skill in the art to configure the device of Dietrich to adjust the length of the food product, the and the lengths of the front  and rear tips according to user inputs in order to render the device capable of making different products at a user’s convenience depending on a customers desired size and shape and to remove the hassle of having to reprogram the device just to change the profile. It would also be obvious to one of ordinary skill in the art that if a form parameter is changed, the control must recalculate the speed of the displacer elements in order to accommodate for the change. 
Dietrich is silent on displaying a form of a food product as a function of the entered form parameters as a 2D or 3D graphic. Furthermore, Dietrich is silent on an input unit for entering form parameters and a screen for display of the form of the food product as the 2D or the 3D graphic as a function of the entered form parameters. Also, Dietrich is silent on using a diameter of the formed food product as a form parameter. Dietrich is further silent on the graphically displayed form of the food product being modifiable by entering changed form parameters, wherein a changed graphic display occurs.
Barth teaches (Col. 1, lines 8-13) a machine which applies semi-solid and/or liquid decorative materials in a pattern which may include an on-site video image and/or previously prepared materials in the form of drawings, fonts and other graphic and/or written material. Barth further teaches (Col. 9, lines 45-61 ) a customer is able to actively participate in selecting the parts of the custom tailored decoration on site, both as to photographic images and the artwork and written material, and the decoration which is composed is accurately and faithfully reproduced by the decorative materials which are applied to the cake, wherein the customer has creative input, both as to how the various available decorative components are arranged and as to the artistic content of each component, wherein for example, the customer can create his own artwork or camera images and can compose his own text, as well as exercising judgement as to what font style to use, what prepared artwork is used, etc. (i.e. the user selects the form semi-solid food materials). Barth further teaches (Col. 9 lines 62-68; Col. 10, lines 1-4) the artwork is composed by arranging colored lines of varying size and thickness and dots of various size-s into the desired pattern, wherein the artwork to be previewed on the monitor (screen for display) before initiating the "decorate" command (i.e. the graphic is modifiable and displayed based upon changes made by a user), and upon command, the machine decorates the surface of the cake in the order the image was originally created by the artist. In addition, Barth teaches (Col. 7, lines 58-60) icing (semi-solid food material) may be dispersed on the font depending upon the user selection, where one of ordinary skill in the art would understand that the length of the icing distributed would depend upon the selected text input by the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to incorporate the device for entering form parameters and the monitor for displaying the entered form parameters of the extruded food product since both are directed to methods and devices for extruding food products, since displaying an image of an extruded food product on a monitor based on a user’s inputs is known in the art as shown by Barth, since displaying the food product would allow a user to confirm that the food product’s shape and appearance matches expectations from the entered parameters, since a visual display could be used to detect errors in the entered form parameters. 
	Lowry teaches (Col. 1, lines 24-25; Col. 4, lines 44-45) methods and systems for automatically extruding dough-based products, wherein a user interface device enables a user to display, select and input process parameters and operating conditions. Lowry further teaches (Col. 9, lines 25-30) the term "user interface" includes, without limitation, the terms user interface display, control panel, controller, control panel, control pad, operator panel, and other terms that describe a screen to view, select, and enter information related to the extruder apparatus, cutters, dough-based product, dough-based product weight, etc.  In addition, Lowry teaches (Col. 13, lines 52-55) the user interface device 200 includes a display 205 and a number of touch keys for an operator to input requests, wherein the touch keys include a numeric keypad 210.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to enter input parameters as numerical values via an input unit as taught by Lowry, since both are directed to extruder devices with cutters, since an input unit for controlling an extruder device is known in the art as shown by Lowry, since a user interface would provide a convenient method of controlling form parameters as opposed to mechanically adjusting individual components of an extruder, and since a numerical input would allow for controlling the form parameters with precise and consistent, repeatable results.
Liu teaches (Paragraph 0002) an integrated extrusion molding equipment, specifically a device for processing pre-mixed rice flour dough or dough by using a screw extruder and matching extrusion and cutting devices. Liu further teaches (Paragraph 0041) the diameter of the extrusion port (42) is controlled (which would necessarily control the diameter of the extruded food) to be between 1 mm and 15 mm, and an extrusion disk with different diameter extrusion holes can be selected as a replacement according to different product requirements.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to adjust the diameter of the extruded food product as a form parameter as taught by Liu since both are directed to methods of extruding food products, since adjusting the diameter of an extruded food product is known in the art as shown by Liu, since controlling the diameter would allow for producing foods that meet a customer’s specific size and shape preferences, since controlling the diameter can be used to optimize a production process for food since foods subjected to subsequent cooking after extrusion will have different cooking times depending upon the thickness of the food, and controlling the diameter allows for producing a product with a thickness that can be cooked in enough time to meet production demands. 
Regarding claim 17, Dietrich is silent on a second calculation device of the control unit being provided for calculation of graphic data as a function of the entered form parameters.
Barth teaches (Col. 6, lines 3-6, 25-30) a microcomputer based control system shown in block diagram form in FIG. 6, wherein block 146 provides an interface between the camera 140 and the monitor 144 such that the monitor 144 can either display the current image captured by the camera or the image that the frame grabber 146 has been commanded to capture and display. Barth further teaches (Col. 7, lines 44-54) the move picture block 182 permits the image to be moved to whatever position is desired on the cake image which is displayed on the monitor, and the text block 183 allows the user to compose from alpha-numeric characters up to six lines of text which are to be reproduced on the cake. Barth further teaches (Col. 9, lines 1-5) when the photographic image, artwork, and written materials have been composed, they are displayed together on the video monitor at selected locations within a rectangular outline on the monitor representative of the cake.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to incorporate a microcomputer based control system to manage the functions of receiving user inputs and displaying the changes in the form of the food based on those inputs as shown by Barth, since both are directed to extruding devices for food, since both teach control devices, since seeing changes made in real time would allow a user to decide if they want to produce the shown food product without having to initiating production and waste materials and time to determine if the entered form parameters give desired results. 
Regarding claim 19, Dietrich is silent on the input unit being either formed in a way that numerical values are entered and/or that the form of the graphically displayed food product is modifiable on the screen that is a touchscreen or that has at least one movable symbol on a user interface.
Lowry teaches (Col. 1, lines 24-25; Col. 4, lines 44-45) methods and systems for automatically extruding dough-based products, wherein a user interface device enables a user to display, select and input process parameters and operating conditions. Lowry further teaches (Col. 9, lines 25-30) the term "user interface" includes, without limitation, the terms user interface display, control panel, controller, control panel, control pad, operator panel, and other terms that describe a screen to view, select, and enter information related to the extruder apparatus, cutters, dough-based product, dough-based product weight, etc.  In addition, Lowry teaches (Col. 13, lines 52-55) the user interface device 200 includes a display 205 and a number of touch keys for an operator to input requests, wherein the touch keys include a numeric keypad 210.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to enter input parameters as numerical values via an input unit as taught by Lowry, since both are directed to extruder devices with cutters, since an input unit for controlling an extruder device is known in the art as shown by Lowry, since a user interface would provide a convenient method of controlling form parameters as opposed to mechanically adjusting individual components of an extruder, and since a numerical input would allow for controlling the form parameters with precise and consistent, repeatable results.
Regarding claim 20, Dietrich is silent on a confirmation medium being provided to confirm that the food product is produced on the basis of the displayed food product.
Barth teaches (Col. 9, lines 1-10) when the photographic image, artwork, and written materials have been composed, they are displayed together on the video monitor, which permits the customer to preview how the decorated cake will ultimately appear, wherein the various images can be positioned as desired on the cake relative to one another, and their size can be varied as desired. Barth further teaches (Col. 9, lines 11-20) when the image has been selected and composed in the foregoing manner and has been processed if necessary until it is in the form desired by the customer, as depicted in the display on the video monitor 144,  the microcomputer 142 is instructed to reproduce the displayed image by suitably applying the decorative material to the upper surface of the cake 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to preview the image of the food to be produced and to receive customer approval as taught by Barth since both are directed to methods and devices for extruding food products, since previewing the image of the food to be produced and receiving customer approval is known in the art as shown by Barth, and since showing the image of the food product before production can prevent errors, such as if a form parameter was entered incorrectly, the displayed form would show that the food was incorrect in appearance.
5.	Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20070295222 A1) in view of Barth (US 4910661 A) and Liu (WO 2010127561 A1) and further in view of Silberg (US 8121721 B2).
	As shown above, Dietrich as modified by Barth teaches graphically displaying the form of a food product on a screen.
Regarding claim 24, Dietrich as modified above is silent on a user input moving a symbol that is displayed on the graphic user interface of the screen to change the form of the food product that is graphically displayed.
Regarding claim 25, Dietrich as modified above is silent on moving the symbol including seizing the symbol via the user input.
Regarding claim 26, Dietrich as modified above is silent on changing the form of the food product that is graphically displayed including expanding or contracting the form of the food product.
	Silberg teaches (Col. 1, lines 13-14; Col. 9, lines 64-67; Col. 10, line 1) methods and apparatuses for making extruded articles, wherein a display 100 may be configured to allow a user, such as a designer or engineer, to build or modify an article profile on-screen, wherein, for example, the user could draw particular profile lines and establish or modify event markers interactively on display 101. Silberg further teaches (Col. 2, lines 64-65; Col. 4, line 54) a system 10 may control extruder 12 using computer 16, where the computer may utilize the display that presents an image of the part profile. Silberg also teaches (Col. 6, lines 12-15) computer 16 may also connect to other devices, such as a mouse. While Silberg does not explicitly mention seizing a symbol to change the form of the food product, a mouse is commonly understood to move a cursor (symbol) on a display which one of ordinary skill in the art would recognize as being able to draw profile lines, which would expand or contract the form of the food product depending upon how the lines were drawn.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dietrich to incorporate the user input system of Silberg, since both are directed to methods of producing extruded articles, since adjusting the form of an extruded product on a display is known in the art as shown by Silberg,  since adjusting the form by drawing would allow a user to reshape the food if it did not appear as desired without having to figure out exact dimensions, and since a visual display conveys changes in an easily understood manner compared to changing numerical values.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, Dietrich teaches (Paragraph 0034; Fig. 3 #62, 64, 66) By operation of the servomotor 32, a pinion 66 (rotary disk) may be rotated through a given angle in a clockwise direction, and by interaction of the racks 62, 64 with the pinion 66, the knife 20 is caused to move a distance in a first direction (to the right in FIG. 4B) while the knife 22 is caused to move an equal distance in the opposite direction. However, Dietrich fails to teach that the knives (displacer elements) are coupled to the rotary disk via coupling points. In addition, the displacer elements of Dietrich move back and forth rather than rotating. Thus, the part arrangement and movement mechanism of the displacer elements represents a novel feature in the invention. 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 9-12, 14, and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Dietrich (US 20070295222 A1) in view of Barth (US 4910661 A) and Liu (WO 2010127561 A1) as shown above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Handel (US 5098332 A) teaches an apparatus and a method for forming casingless food products, wherein the ends of the batter may be shaped by controlling the diameter of the extrusion orifice during extrusion of the product.
Meyer (US 3676032 A) teaches an improved extrusion control having the ability to adequately control the cross- sectional area of the material being extruded.
Schmid (US 20140287664 A1) teaches a method and a device by which a filling machine with a clipping machine may be controlled in a simple and reliable manner.
Baechtle (US 20140170946 A1) teaches a method and a device for portioning a sausage string.
Van Doom (US 20140141135 A1) teaches a moulding device (10) for moulding three-dimensional products (76) from a mass of foodstuff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792